 262DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for Region 19, in writing, within 20 days fromthe date of receipt of this Decision,what steps it has taken to comply herewith 16'@ In the event this Recommended Order be adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL, upon request, bargain with International Union of OperatingEngineers,Local 370, AFL-CIO, as theexclusive bargaining representativeof all our employees in the units described below with respect to rates of pay,wages, hours of work, or other terms and conditions of employment, and, ifan understanding is reached,embody such understanding in a signed agree-ment.The units are:(1)Allmechanics,fieldmechanics,mechanics'helpers,welders, andshop clerical employees at our Boise,Idaho, operation,excluding officeclerical and professional employees, guards,and supervisors.(2)All shop mechanics and helpers,partsmen,and shipping and shopclerks at ourheavy-dutyequipment service and repair shop at Pocatello,Idaho, excluding office clerical and professional employees,salesmen,guards, and supervisors.WE WILL offerto our Boise strikers,upon unconditional application, imme-diate and full reinstatement to their former or substantially equivalent posi-tions, without prejudice to seniority or other rights and privileges.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist the above-named or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all such activities,except to the extent that such right may be affected by an agreement requir-ingmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.J.A. TERTELING & SONS, INC. D/B/AWESTERN EQUIPMENT COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicate with the Regional office of the Board, 327 LoganBuilding,Fifth and Union Streets, Seattle,Washington,Telephone No. Mutual2-3300, Extension553, if theyhave any questions concerning this notice of com-pliance with its provisions.Universal Packaging CorporationandUnited Papermakers andPaperworkers,AFL-CIO.CasesNos. 1-CA1-4441 and 1-CA-4534.October 29, 1964DECISION AND ORDEROn July 14, 1964,Trial ExaminerC.W. Whittemoreissued hisDecision in the above-entitled proceeding,finding that the Respond-149 NLRB No. 31. UNIVERSAL PACKAGING CORPORATION263ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.He also found that the Respondent had not engagedin certain other alleged unfair labor practices and recommended dis-missal of those allegations of the complaint.Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed a brief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case,' and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the modifications noted be-low.We do not adopt the finding of the Trial Examiner that the Re-spondent violated Section 8(a) (1) by reason of a promise by itspresident, in a speech to the employees on March 18, 1964, to grantadditional holidays,2 while urging the employees to vote against theUnion in a then-scheduled Board election. It is noted that the com-plaint includes no allegation that the March 18 speech contained anunlawful promise of benefits to employees, and that the GeneralCounsel, in the course of the hearing, specifically disclaimed any suchcharge.Nor do we agree with the Trial Examiner that Hodgkins' presenceat the New Hampshire Highway Motel on December 27, 1963, whena union meeting was being held there, constituted unlawful surveil-lance within the meaning of Section 8(a) (1).The record revealsthatHodgkins went to the motel for dinner with friends, that hewaited in the lobby for a few minutes for them to rejoin him afterdinner, and that he saw two of the employees at that time.There isno evidence that his purpose in going to the motel was to observe themeeting of those in attendance, or that his presence in the lobby whenhe saw the employees was anything other than coincidental. In ad-dition, Hodgkins testified without contradiction that he did not knowwhen he went to the motel that there was to be a meeting at thattime or at that place.We find, therefore, contrary to the Trial Ex-'Respondent's request for oral argument before the Board is denied,as the record, excep-tions, and briefs adequately present the issues and positions of the parties.2We agree with the Trial Examiner that the actual granting, a week after the speech,of "Fast Day"as a new holiday constituted a violation of Section 8(a) (1). 264DECISIONSOF NATIONALLABOR RELATIONS BOARDaminer, that the record does not support by a preponderance of theevidence a finding that Hodgkins either intended to or did engage inunlawful surveillance of the meeting or its participants.ORDERPursuant to Section 10(c) of 'the National Labor Relations Act, asamended, the Board hereby adopts, as its Order,the Order recom-mended by the Trial Examiner and orders that the Respondent, Uni-versal Packaging Corporation,its officers,agents, successors,and as-signs, shall take the action set forth in the Trial Examiner'sRecom-mended Order,with the following modifications :1.Delete paragraph 1(c) and substitute the following:"(c)Granting benefits to discourage membership in the above-named labor organization."2.Add a new paragraph 2(e) to read as follows :"(e)Notify Marsh, Drew, and Brock if presently serving in theArmedForces of the United States of their right to full reinstatementupon application in accordance with the Selective Service Act andthe Universal Military Training and Service Act of 1948,as amended,after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon original,first, and second named charges in Case No.1-CA-4441, filed,respectively,on January 8 and 24 and February 12, 1964, by United Papermakersand Paperworkers,AFL-CIO,herein called the Union,the General Counsel of theNational Labor Relations Board on February 20, 1964, issued his complaint andnotice of hearing.Universal Packaging Corporation,herein called the Respond-ent, thereafter filed an answer. The complaint in this case alleges and the answerdenies that the Respondent has engaged in and is engaging in unfair laborpractices in violation of Section 8(a)(1), (3),and (4)of the National LaborRelations Act, as amended.Pursuant to notice,a hearing was held inConcord,New Hampshire, on March 24 and 25, 1964, before Trial Examiner C. ' W.Whittemore.Upon a charge filed on March 26, 1964, by the same labor organization in CaseNo. 1-CA-4535, the General Counsel on April 23, 1964, submitted to the TrialExaminer,with appropriate service upon the other,parties, a motion to reopen thehearing, to consolidate the two cases,and to amend the complaint to add certainallegations of other violations of Section 8(a)(1) and(3) of the Act. On April27, 1964, a letter from counsel for the Respondent was received by the TrialExaminer opposing said motion. (This letter is hereby made a part of the rec-ord.)On May 1, 1964, the Trial Examiner issued telegraphic notice to all partiesgrantingGeneral Counsel'smotion and setting a date for the reopening of thehearingThereafter the Respondent filed an answer denying commission of theunfair labor practices alleged in the amended complaint.The reopened hearingwas held in Concord,New Hampshire,on May 26, 1964, before the same TrialExaminer.All partieswere represented by counsel at the several sessions and wereafforded full opportunity to present evidence pertinent to the issues,to argue orally,and to file briefs.Briefs and/or supplemental briefs have been received from allparties and fully considered. UNIVERSAL PACKAGING CORPORATION265On June 26, 1964, the Trial Examiner received a letter from counsel for theRespondent, which, upon its face, indicates that copies were sent to the otherparties.In effect the letter states that he and counsel for the General Counsel"have entered into a stipulation with respect to an error which appears in thetranscript."If in written form, said stipulation did not accompany the letter andhas not been received by the Trial Examiner.The same letter, however, quotes thefollowing language,which counsel for the Respondent states was in a letter hehad received from counsel for General Counsel:I am in receipt of your letter dated June 16 with respect to the proposedcorrection of the transcript concerning the stipulation entered into, whichlanguage is contained on page 428, line 21 of the transcript.As indicated in our telephone conversation of June 15, I am in agreementthat the Reporter neglected to include the fact if Hodgkins testified that hewould deny that aspect of Agresti's testimony.The "proposed correction" is noted, and the letter may be made a part of therecord.Disposition of the Respondent'smotion to dismiss the complaint,upon whichruling was reserved at the hearing,ismade by the following findings,conclusions,and recommendations.Upon the record thus made, and from his observation of the witness, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTUniversalPackagingCorporation is a Delaware corporation with principaloffice and place of business in Bow, New Hampshire, where it is engaged in themanufacture, sale, and distribution of folding cartonsThe Respondent annually ships goods and materials valued at more than $50,000from its Bow plant to points outside the State of New Hampshire, and annuallyreceives goods and materials valued at more than$50,000 directly from pointsoutside the State of New Hampshire.The complaint alleges, the original answer admits,and it is here found that theRespondent is engaged in commerce within the meaning of the Act.II.THE CHARGING UNIONUnited Papermakers and Paperworkers,AFL-CIO, isa labor organization admit-'ting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Settingand major issuesAll conduct alleged by the complaint, as amended, to have been violative of theAct occurred within a period of about 3 months after the Respondent's employeesbegan organizational efforts in mid-December 1963. Involved as alleged unlaw-ful discrimination are discharges of employees Marsh, Drew, and Brock, and 1-weeksuspensions of employees Hall and Palmer.The complaint also alleges that cer-tainmanagement representatives engaged in other acts of interference,restraint,and coercion.That management became aware promptly of the organizing move in Decemberisclearly admitted by the testimony of Superintendent Hodgkins, who said thatbefore December 30:On any given day I felt like touring the plant after these leaflets had beengiven out, I could find my shaie anywhere in the plant.And that management vigorously opposed such organization is established bymany management acts, including: (1) the calling together by Foreman Hicks,the latter part of December, of all employees in his department, when he told themhe had heard of union activities and that they had no need of a union but couldform a committee of their own; and (2) a speech in March by the companypresident urging employees to vote against the Union.In this setting of company knowledge: and opposition to self-organization of itsemployees, the following events occurred 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The discharge of Gene L. Marsh1.Relevant factsMarsh had worked for the Respondent only about 2 months when, on January 2,1964, he was suddenly and without previous notice discharged by Hodgkins, theday superintendent.He was an active leader in the organizingcampaign,distributingamong hisfellow employees some 20 union cards in the shop and at the company parkinglot.He attended a union meeting held ina local motelwhere, under circum-stancesmore fully described below, Hodgkins was also present.As a witness,Hodgkins admitted that he knew the unionmeeting wasto be held there thatnight; and named at least two employees he saw there (both of whom were latersuspended, as will be noted below). It is inferred that Hodgkins was well awareofMarsh'sunionadherence before firing him.The finding is buttressed by thesuperintendent'sremarksto the employee at the discharge interview, describedbelow.Late in the afternoon of January 2 Hodgkins called Marsh to his office.He asked the employee if he realized how the "shop" was expanding andinquired if he had any work problems.Marsh said he hadnone.The superintend-ent then declared that he "must havesomeproblems," because he "knew aboutthe unionmeetings.Hodgkins then read from a list before him the occasionswhen the employee had been late or absent.Marsh explained, as he had previous-ly to othersupervisors,the reason for and the nature of his past lateness and ab-sences.Hodgkins, however, handed him his final check and closed the interview bytellingMarsh that he wanted to keep any problems they had "in the shop."As a witness, Hodgkins at first claimed that he had dismissed Marsh "for exces-sive absenteeismand tardiness."Later he added another reason, the claim thatMarsh would not "guarantee that he would be there in the spring."Not only isthe latter contentionillogical onits face-why should he want sucha guarantee ifhe was perturbed by occasional absences-but the employee's denial that the guar-antee was asked is credited. The superintendentwas anextremelyunimpressivewitness.As the record shows, he sat mute in response to several questions, on cross-examination, as to when he made the decision to fire Marsh. It was readilyapparent that hewas entertaininginner discomfiture caused by timecards havingbeen just called to his attention showing that Marsh had neither been absent nortardy for nearly 2 weeks before his dismissal.As toabsencesbefore December 23, 1963, the employee's explanation was ap-parently reasonable to Charles Cooke, in charge of the plant when Hodgkins wasaway, and to Foreman Ferris, the employee's supervisor. It is also understandableto the Trial Examiner, who has lived through several winters in northern NewHampshire.Until shortly before Christmas 1963,Marsh had lived in Laconia, some 36milesfrom the plant.Whilelivingthere he had, on a number of occasions,had difficultygetting hiscar started,causinghim to be late or absent. It isundisputed that whenever such trouble developed, he always called and informedthe office, until finally told by Cooke that he need not bother to call in again. It isalso undisputed that after the first or second absence he explained to Ferris thetrouble he was having.Ferrismerely said, "All right," but never warned himregarding such absences and tardiness.After ChristmasMarsh moved to Con-cord, where he was living when discharged.2.ConclusionsThe Trial Examiner finds no merit in Hodgkins' claimed reasons for discharg-ingMarsh.On the contrary, it is concluded and found that the employee wasunlawfully dismissed to discourage union membership and activity. Such discrim-ination interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed by the Act.C. The discharge of Donald Drew1.Relevant factsOn January 3, 1964, the day after the unlawful discharge of Marsh, the Unionsent the Respondenta letter claimingmajority representative statusand also filedwith the Regional Officea representationpetition. UNIVERSAL PACKAGING CORPORATION267Three days later, on January 6, employee Donald Drew was summarily dis-charged by Foreman Hicks,upon orders of Superintendent HodgkinsDrew was active in the organizational campaign,having distributed cards at theplant,and attending all union meetings,especially that on December 27 at themotel.On the latter occasion,which the superintendent said he knew was a unionmeeting,Drew stood within a few feet of Hodgkins.On the next working day after the motel meeting Hicks, his foreman,'came tohim and advised him that if he had any problems he should come to him and "not2to some outsider."According to Hodgkins'testimony he ordered Hicks to dismiss Drew on thebasisof a report received from Night Superintendent Agresti.Hodgkins ad-mitted that he made no effort to investigate the circumstances of the reportedincident.The testimony of Agresti,the only management representative to testify regard-ing the occurrence upon which Hodgkins said he based his order, may bequickly summarized.According to him, the day before the discharge he wasinterviewing some "help"he needed for the shift he was about to take chargeof.One individual, whose name he could not recall,had not put a telephonenumber on his application form and he asked "how we were going to get in touchwith him."The applicant replied that he knew Donald Drew, then in the plant, sothey went out to talk to him.When the applicant told Drew he was looking for a job, the latter remarked,according to Agresti,that he would not come to work for that company, andemphasized his opinion with use of a barnyard term.As a result of Drew's un-complimentary remark,Agresti said,the applicant left, refusing to accept the joband taking with him another applicant he had not yet interviewed.In rebuttal,General Counsel called the applicant involved.His name also isDrew. although not a near relative of Donald.The credible testimony of thisindividual,supported by that of Donald and another employee was nearby at thetime. is to the effect that Donald, in greeting his friend,did remark with a smile,"You are not coming to work here, are your"The applicant flatly and crediblydenied that he was in any way discouraged by Donald's facetious question,and saidthat he would have taken the job if it had been available.The next afternoon Hicks informed Donald Drew that he had instructions fromthe office to "pull" his card.Drew asked why. Hicks hesitated,and then said theshop did not need a union, but he knew there were "people in the shop trying toorganize" one.Hicks gave him no other reason for his discharge 32.ConclusionsAgresti's testimony concerning Drew must be disbelieved in its major part. If,as he claimed,a job was then available and he needed the applicant for the shiftjust going on, there was no need to ask the applicant for a telephone number sohe could be reachedAll he had to do was tell the man to take off his coat andgo to work.The Trial Examiner specifically finds that applicant Drew did notrefuse to take a job because of any remark Donald Drew made.It is also found,especially in view of the facts shown in the record,that the two Drews are youngand admitted "buddies," that the remark was not designed to discourage employ-ment.It is undisputed that even after being discharged Donald Drew has sug-gested to others that they seek employment at the plant,and that at the time ofthe hearing at least one such person was still working there.1The Respondent contends that Hicks is not a supervisor within the meaning of theAct, despite the published fact that he is listed as a foreman in the handbook distributedto employeesHicks' own testimony and the admitted fact that he fired Drew,as well asthe company booklet,clearly refute the Respondent's contentionHe admitted that hefrequently called all employees in his department to instruct them regarding "cleanlinessof the plant,inspection and quality of the work"The Trial Examiner finds that Hicks is,or was at the times material,a supervisor within the meaning of the Act.2 The quotation is from Drew's credible testimony3The findings as to the discharge interview are based upon the employee's credible testi-monyHicks'version is not believed,except his final admission to the effect that he urgedDrew to "try to find himself a job and move around until lie finds a place he was happyto work in " As the record reveals, Hicks displayed marked volubleness and an exaggeratedestimate of his own importance,as a witnessHis demeanor failed to invite confidence inhis credibility 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner has no doubt that Agresti did report at least the substanceof the incident to Hodgkins, and that the latter seized upon it, without furtherinvestigation, as a pretext for discharging a known union leader, at a time justaftermanagement became aware of the Union's claim of majority.Support for this conclusion is found in the candid testimony of Agresti at thereopened hearing, when he said that he, Hodgkins, and their superior, Boodro, hadfrequently discussed means of ridding the plant of union leaders. According tohis later testimony he had cautioned them, however, that they should not dischargesuch employees until some substantial reason, other than union activities, presenteditself.Agresti, it should be noted here, was called as a witness for the Respondentat the first hearing on March 24. A few days before then he had resigned hisposition.At the reopened hearing on May 26, Agresti appeared as a witness forGeneral Counsel, chiefly to testify concerning the discharge of another employee,as described below.In summary, the Trial Examiner is convinced and finds that Hodgkins used aminor incident, as reported to but not investigated by him, as a pretext for dis-charging Drew, while the real reason was to discourage union membership andactivity, and that he thereby interfered with, restrained, and coerced employees inthe exercise of rights guaranteed by the Act.D. The suspensionsOn January 22 employees Robert Palmer, Sheldon Hall, and Donald Drew tes-tified as witnesses for the Union at a Board representation hearing in Boston.Drew, as noted above, had previously been unlawfully discharged.The next day, January 23, Superintendent Hodgkins suspended for 1 week,without pay, both Palmer and Hall.According to him they were thus disciplinedupon orders of Boodro, the Respondent's resident manager, because the employeeshad not properly notified management of their absenceThe preponderance of credible testimony, in the opinion of the Trial Examiner,establishes that both employees, contrary to Hodgkins' contention, had notifiedmanagement, Palmer directly to Hodgkins and Hall through a call made by hiswife.It appears that neither of them told management in advance that they wereto be witnesses at the Board hearing. Hodgkins, however, admitted that beforesuspending them he knew that they had testified there.Both Palmer and Hall were well known by management representatives to beactive in the union movement before their suspension. The superintendent ad-mitted that he had seen them at the December 27 union meeting.Shortly after Foreman Hicks' speech to employees on December 30, describedabove, the foreman came to Palmer and told him that no union was needed at thisshop, that he knew of plants which had been closed because of unions, and that"this company could do the same thing." 4On the same day Hodgkins approached Hall and, according to the latter'scredible testimony, told him all in the printing department should work together asa team, that he did not want anyone to "go astray," and that he was putting himin for a "dime raise."The Trial Examiner concludes and finds that the suspensions were motivated bythe Respondent's resolve to discourage union membership and activity, and becausethey had testified for the Union at a Board proceeding. It is undisputed that nosuch discipline had ever before been visited upon them, although both had beenabsent in the past.That in the case of Hall the unlawful discrimination waseffective, as intended, is reasonably inferred from the fact that in March, shortlybefore the scheduled election and in a speech to all employees, President Crandle-mire told them that Hall had come to him and said he was "changing his mind"and was going "from the union to the company." 5At the same time the presi-dent singled out Palmer and told him he was also going to change his mindThe discriminatory suspension, as well as Hicks' implied threat of the plantclosing and Hodgkins' promise of a dime raise if Hall did not go "astray"constituted interference, restraint, and coercion of employees' rights guaranteed bythe Act.&For reasons set forth above, the Trial Examiner cannot credit Hicks' dental of thisimplied threat.5 Palmer's testimony on this point was elicited by counsel for the Respondent. 0UNIVERSAL PACKAGING CORPORATION269E. The discharge of Robert Brock1.Relevant factsBrock had worked for the Respondent about 11 months when suddenly dis-charged on March 20, 4 days before the original hearing opened, and on the dayscheduled for the election which was, however, canceled.Brock was another known union leader among the employees.He had solicitedsignatures to authorization cards on company premises.BothHodgkins andBoodro, as well as lesser supervisors such as Hicks and Abel, made it clear byremarks to him that they knew and disapproved of his union activity.The employee's credible testimony establishes, and it is found, that: (1) InJanuary, while the day foreman, Hicks, warned him not to "mess" with the Union;(2) in February, after Abel took over the day foremanship from Hicks, thisforeman told him he had heard he was for the Union and cautioned him to keepaway and not even talk to the union "guys"; and (3) in mid-February ResidentManager Boodro told him he had heard he was "100 percent" for the Union.While a union representative was distributing leaflets outside the plant, Boodrocalled Brock into his office and remarked. "This union business is getting to bequite a thing to you."He added that several had told him he was for the Union,and that it could do him no good. The manager said he could have fired Palmerand Hall for testifying "at Boston," but he was not that "type of guy."Brock was discharged on March 20 by Hodgkins, who told him he had mademany "bad" cartons for a certain product, and that he had received orders fromBoodro to let him go. Brock proceeded to see the resident manager.The lattersaid he had 27 cases of bad cartons. Brock questioned the accusation, whereuponBoodro jumped up, used a barnyard expression (New Hampshire has many barn-yards), and said he did not want to talk any more about it. He has not beenreinstated.2.ConclusionsBoodro was the chiefmanagementwitness to testify concerning Brock's dis-charge.The Trial Examiner can believe no part of his testimony concerning hisclaimed reason for dismising this employee.His demeanor as a witness wasdefiant, as the record shows.On its face his testimony is self-contradictory andinconsistent.At first he claimed that Brock had "spoiled" 21/2 million cartons, butlater amended the claim to say he had to inspect that many to ascertain how manywere imperfect.He at first said he could obtain certain "numbers" to prove hisassertion that Brock, one of three operators on different shifts who worked on theorder,was responsible for most of the "spoiled" work, but later said he had norecords-and no records were brought forward to support any part of his con-tention.Former Night Superintendent Agresti was called as a witness by General Coun-sel.The gist of his testimony is to the effect that while Brock was inexperiencedas an operator of the particular machine, he did as good work as could be expected-and Agresti was the one management official in charge of Brock until shortlybefore he resigned.Agresti admitted that there had been some waste, but that allthree shifts, on the same machine, had been equally responsible, and he said thatBoodro had never told him Brock was largely responsible for the "misruns "Agresti further testified that he knew of Brock's union activities, a fact learnedfrom other employees and reported by him to both Hodgkins and Boodro. Thethree management officials, he said, had decided to discharge Brock when the "firstchance" appeared and when a replacement was available, because of his active partin the Union. Boodro, he said, left it up to 'him as to how to get rid of the"Union" employees, but he (Agresti) advised that they must not be fired "just likethat," and should wait' until they could "find something that we could probablyactually get them for." Agresti said he had worked in other plants faced withunfair labor practice charges.The Trial Examiner believes Agresti's testimony at the reopened hearing, whichwas given in a restrained and straightforward manner. In the first place, sinceAgresti had been in charge of the employee for several months, had he actuallybeen fired for bad work it is reasonable to believe that the Respondent would havecalled him as its witness, as it did in the case of Drew.It is againnoted thatAgresti had resigned his position and left Concordbeforethe original hearingopened.The Respondent produced no evidence to indicate that its former superin-tendent, upon whom it relied for the discharge of Drew, had any reason to falsifyagainst it in retaliationfor anything.And a review of his testimony shows clearly 0270DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he did not appear as a particular friend of Brock, resolved to corroborateeverything the latter had said as a witness.Agresti was not present when Brocktestified,and in one particular flatly contradicted Brock.Although the fact that the Trial Examiner believes Agresti when he last ap-peared, but does not accept as true all of his testimony at the original hearing,may disturb the academic sensibilities of some review attorney who merely seeswords on pages,attention is respectfully called to the following remark of ChiefJudge L. Hand, inN.L.R.B. v. Universal Camera Corporation,179 F.2d 749, 754(C A. 2):It is no reason for refusing to accept everything that a witness says, becauseyou do not believe all of it; nothing is more common in all kinds of judicialdecisions than to believe some and not all.In summary,the Trial Examiner finds no merit in Boodro's claim as to why heordered Brock's discharge.No other of the three operators who also were respon-sible for bad work were disciplined in any way. It is concluded and found thatBoodro seized upon this"chance," as Agresti described it, as a pretext, but that thereal reason was to discourage union membership and activity.Such discrimina-tion, and the above-noted warnings and interrogations directed at Brock, constitutedinterference,restraint,and coercion.F.Other interference,restraint,and coercionBased upon the credible testimony of employees involved, the Trial Examinerconcludes and finds in addition to certain conduct and statements of supervisorsfound heretofore,that the Respondent has engaged in 8(a)(1) violations by:(1) President Crandlemire'spromise to employees,ina speech delivered toall employees just before the scheduled election,that he would give them moreholidays,while urging them to vote against the Union,and the actual grantingof a special holiday within a week of the promise.(2)Hodgkins'surveillance of the union meeting at the motel on December27.Evenif his claim be accorded some weight,to the effect that he had a dinnerdate at the same motel the same night, his admission that he knew the meetingwas to be held and that he identified certain employees he saw there, when consid-ered in the light of his other unlawful conduct,leads to the reasonable conclusion,heremade,thatwhether of primary or secondary importance as a purpose, hisintention was to engage in surveillance and to give his employees the impressionthat he was so engaged.6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the Respondent's operations described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.Itwill be recommended that. the Respondent offer employees Marsh, Drew,and Brock immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and other rights and privi-leges, and make them and employees Palmer and Hall whole for any loss of pay theymay have suffered by reason of the discrimination against them, by payment toeach of them, in the cases of the first-named three employees, of a sum of moneyequal to that which he would normally have earned as wages from the date ofthe discrimination to the date of offer of full reinstatement, and in the cases of6 In view of the many instances of unlawful discrimination and interference found herein,the Trial Examiner considers it unnecessary to resolve certain issues as to whether a "lead-ing lady," Jean Ladd, was a supervisor within the meaning of the Act, and consequentlywhether warnings uttered by her were violative of the Act. Finally, the Trial Examinerfinds the evidence insufficient to conclude that management officials were actually re-sponsible for an employee's interference with distribution of union leafletson a singleoccasion. UNIVERSAL PACKAGING CORPORATION271the latter two individuals of a sum of money they normally would have earnedduring the week of their suspension, less net earnings during said periods. Thebackpay provided for shall be computed in accordance with the Board formula setout in F.W. Woolworth Company,90,NLRB 289, and with interest thereon asprescribed inIsis Plumbing & Heating Co.,138 NLRB 716.Since the unfair labor practices committed by the Respondent were of a naturewhich violates the policies of the Act, it will be recommended that it cease anddesist from infringing in any manner upon the rights guaranteed by Section 7of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner make the following:CONCLUSIONS OF LAW1.United Papermakers and Paperworkers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.2.By discriminating against employees as to tenure of employment to discour-age membership in the activity on behalf of the above-named labor organization,theRespondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (3) of the Act.3.By discriminating against employees as to tenure of employment becausethey gave testimony under the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(4) of the Act.4.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, it is recommended that Universal PackagingCorporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from(a)Discouraging membership in United Papermakers and Paperworkers, AFL-CIO, or in any other labor organization of its employees, by discharging, refus-ing to reinstate, or in any other manner discriminating against employees inregard to hire or tenure of employment or any term or condition of employment.(b)Discharging, suspending, or otherwise discriminating against employeesbecause they give testimony or file charges under the Act.(c)Engaging in surveillance of union meetings and promising or grantingbenefits to discourage membership in the above-named labor organization.(d) In any other manner interfering with, restraining, or coercing employees inthe exercise of rights guaranteed by Section 7 of the Act.2.Take the following affirmative action to effectuate the policies of the Act:(a)Offer employees Marsh, Drew, and Brock immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges, and make them and employees Palmerand Hall whole for any loss of earnings suffered by reason of the discriminationagainst them, in the manner set forth above in the section entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records,timecards, personnel records and reports, and all other records necessary to analyzethe amount of backpay due and the right of reinstatement under terms of thisRecommended Order.(c)Post at its Bow, New Hampshire plant, copies of the attached notice marked"Appendix." 7Copies of said notice, to be furnished by the Regional Director forRegion 1, shall, after being duly signed by the Respondent's authorized represent-ative,be posted by the Respondent immediately upon receipt thereof, and bez In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order." 272DECISIONSOF NATIONALLABOR RELATIONS BOARDmaintained by it for a period of 60 consecutive days thereafter,in conspicuousplaces including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said notices are not altered, de-faced, or coveredby any othermaterial.(d)Notify the said Regional Director,in writing,within 20 days from the dateof the receipt of this Trial Examiner's Decision, what steps it has taken to complytherewith.88In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborBoard, and in order to conduct our labor relations in compliance with the NationalLabor Relations Act, we notify you that:WE WILL NOT unlawfully discourage you from being members of UnitedPapermakers and Paperworkers,AFL-CIO,or any other union.WE WILL NOT in any way discriminate against you because you file chargesor give testimony under the National Labor Relations Act.WE WILL NOT violate any of the rights you have under the National LaborRelations Act to join a union of your own choice or not to engage in unionactivities.WE WILL offer reinstatement to Gene L. Marsh, Donald Drew, and RobertW. Brock, and will give them and Robert Palmer and Sheldon Hall backpaydue them.UNIVERSAL PACKAGING CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify Marsh,Drew, and Brock, if presently serving in theArmed Forces of the United States, of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended,after discharge from the ArmedForces.This notice must remain posted for 60 consecutive days from the date ofposting, and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, 24School Street,Boston,Massachusetts,Telephone No. 523-8100,if they have anyquestion concerning this notice or compliance with its provisions.Schurr & Finlay, Inc.andInternational Brotherhood of Elec-tricalWorkers,Local No. 769,AFL-CIOInternational Union of Operating Engineers,Local428,AFL-CIOandRichard Delmar and Wayne M. BooreInternational Union of Operating Engineers,Local428,AFL-CIOandInternational Brotherhood of ElectricalWorkers,LocalNo. 769, AFL-CIO.Cases Nos. 08-CA-1024, 28-CB-285,and 28-CB-287.October 29, 1964DECISION AND ORDEROn July 27, 1964, Trial Examiner Wallace E. Royster issued hisDecision in the above-entitled proceeding, finding that Respondents149 NLRB No. 30.